Russell, J.
This case is controlled by the decisions of this court in Progress Club v. State, ante, (76 S. E. 1029), and Brunswick-Oglethorpe Club v. State, ante, 180 (76 S. E. 1034). The defendant corporation was charged by accusation, and not by indictment or presentment of a grand jury; and it being, therefore, impossible, under the provisions of the Penal Code, § 963, for the court to have obtained jurisdiction, all of the proceedings in the trial were nugatory, and a consideration of any of the assignments of error is thereby precluded.

Judgment reversed.